Citation Nr: 1807946	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  08-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction now resides with the St. Petersburg, Florida, RO.  The Board previously remanded these matters in June 2010, October 2013 and March 2015.

The Veteran testified at a May 2010 Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Subsequently, the VLJ who conducted his hearing retired and he was asked if he desired an additional hearing.  He was informed that if he did not respond within 30 days, it would presume he did not want an additional hearing.  No response was received.  As such, it is presumed that he does not want an additional hearing.

The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss has been medically related to service.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, left ear hearing loss was incurred in service.  38 U.S.C. §§ 1110, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the RO granted service connection for right ear hearing loss in August 2017, following an August 2017 VA audiological examination.  The examiner found that it was at least as likely as not that the Veteran's right ear hearing loss was caused by service because he had military acoustic trauma based on significant puretone threshold shift in-service shown by service treatment records.  Therefore, the examiner found that the Veteran's right ear hearing loss was due to in-service noise exposure.  

As to left ear hearing loss, the medical opinions are in conflict.  For example, in an August 2010 VA examination, the examiner found that the results were inconsistent to be used for rating purposes but noted that hearing impairment, as well as tinnitus which is also service-connected, was at least as likely as not caused by or a result of in-service noise exposure.  

On the other hand, an August 2011 examination found that hearing loss in either ear was not caused by service (although the right ear is now service-connected).  Further, the August 2017 examiner determined that the Veteran's left ear hearing loss was not related to service because there was no puretone threshold shift shown in service treatment records.  The Board places less probative value on this opinion as the examiner based it only on the lack of evidence in service treatment records.  

Accordingly, the evidence weighs both for and against the claim and is at least in equipoise.  Therefore, reasonable doubt is resolved in favor of the Veteran and the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

With respect to the appeal for an acquired psychiatric disorder, VA treatment records indicate that the Veteran's prior diagnosis of depression was resolved; however, prior private and VA treatment records show that he has been diagnosed with depression.  

The presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed.  Therefore, a remand is needed to assess the etiology of the Veteran's depression.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records.  Request that the Veteran assist with locating files, if possible.  Associate these with the claims file.

2. Schedule the Veteran for an examination to determine the nature, etiology and onset date of depression, or any other psychiatric disability.  The entire claims file, including a copy of this remand should be made available to and be reviewed by the examiner in conjunction it the examination.  Then, the examiner is asked to offer an opinion on the following:

* Whether the Veteran currently has, or at any time during the appeal period had depression.  Please note that although he may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

* If the examiner finds that the Veteran does not currently have and never had depression, then the examiner must discuss whether the Veteran has had or currently has any other psychiatric disorder.  If the Veteran overall does not have any psychiatric disorder then explain why a diagnosis cannot be validated or confirmed.

* If the examiner finds that the Veteran has depression or another psychiatric disorder, is it at least as likely as not (i.e. 50 percent or greater probability) that any current psychiatric disorder had its onset during service or was otherwise causally or etiologically related to service?

The examiner should consider all lay statements and any other pertinent evidence of record when making his/her opinion.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to mere speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then send the Veteran and his representative a supplemental statement of the case and give them a reasonable opportunity to respond.  Then return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


